Citation Nr: 0736272	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-32 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from February 1951 to February 
1954 and from February 1955 to March 1972.  The veteran died 
in November 2002.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2006, the Board remanded the 
claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that the veteran's death is related to 
exposure to either Agent Orange, or asbestos, while on active 
duty.  She essentially asserts that the veteran sustained 
fever, cough, and a respiratory disease during his service 
that eventually caused his death.  See Appellant's letter, 
received in March 2004.  

At the time of his death, service connection was in effect 
for sensorineural hearing loss, evaluated as 20 percent 
disabling, a fracture of the right ankle, evaluated as 0 
percent disabling (noncompensable), residuals of a shell 
fragment wound to the right ankle, evaluated as 
noncompensable, and dermatitis of the hands and feet, 
evaluated as noncompensable.  The veteran's combined 
evaluation was 20 percent.    

The veteran died in December 2002.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest, 
"due to or as a consequence of" end stage pulmonary 
fibrosis, "due to or as a consequence of" "exposure to 
asbestos, coal mines, [and] Agent Orange."  "Other 
significant conditions" were noted as hypertension, 
hypothyroidism, and hyperlipidemia.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his or her 
claim, and expanded VA's duty to notify the claimant and his 
or her representative, if any, concerning certain aspects of 
claim development.  VA promulgated regulations that implement 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) recently 
expanded the VCAA notice requirements for a DIC claim.  In 
Hupp, the Court held that VA is not relieved of providing 
section 5103(a) notice merely because the appellant had 
provided some evidence relevant to each element of his or her 
claim in his or her application for benefits.  The Court held 
that the section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court further held 
that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  

Unfortunately, the Hupp decision was issued by the Court well 
after the RO had fully adjudicated this claim. 

Review of the claims folder shows that VCAA notices were sent 
from the RO to the appellant in March 2003 and May 2006.  
However, neither of these notices identified the veteran's 
service-connected disabilities, or informed her that she may 
establish entitlement to service connection for the cause of 
the veteran's death by showing that a service-connected 
disability caused or contributed substantially or materially 
to the cause death.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310(a), 3.312 (2007).  In short, these notices were not 
"tailored" to the information provided by the claimant when 
she filed her application for VA benefits.  Given the 
foregoing,  the Board finds that the appellant's claim must 
be remanded for the issuance of VCAA notice that includes: 
(1) a statement of the disabilities for which the veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. See Hupp, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her service 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
required in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Such notice must be 
tailored to the specific information 
provided in the appellant's January 2003 
claim for benefits.  The appellant should 
also be notified of effective date 
provisions for her claim for service 
connection for the cause of the veteran's 
death.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



